Citation Nr: 0813417	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  93-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and from June 1983 to June 1986.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In January 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain Social Security Admininstation (SSA) disability 
records, afford the veteran a VA examination, and obtain a 
relevant medical opinion.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
depressive disorder, evaluated as 50 percent disabling; 
patellofemoral syndrome, right knee, evaluated as 10 percent 
disabling; post operative residuals, dislocated left knee 
cap, evaluated as 10 percent disabling; and status post 
excision, cyst, left occipital skull area, evaluated as 10 
percent disabling.  His combined evaluation is 70 percent, 
effective since March 17, 2005, and was no more than 30 
percent prior to March 17, 2005.  

2.  The veteran's service-connected disabilities do not 
render him to be unable to secure and follow a substantially 
gainful occupation.  



CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
render him unemployable.  In a September 1998 claim, the 
veteran stated, in pertinent part, that he was in pain from 
the time he arises from bed for the rest of the day.  In a VA 
Form 21-8940, VETERAN'S APPLICATION FOR INCREASED 
COMPENSATION BASED ON UNEMPLOYABILITY, dated in January 2006, 
the veteran indicated that he last worked in 1989, as a parts 
salesman.  

During the February 2006 Board hearing the veteran testified 
that his job as a car part salesman caused pain in his knees 
from carrying car parts.  Hearing transcript at 8-9.  He 
further testified that the chance of his knees giving out 
while carrying parts presented a safety risk to co-workers.  
Id.  He provided no other testimony as to the cause of his 
unemployability.  

As noted above, the veteran's service connected disabilities 
include a depressive disorder, evaluated as 50 percent 
disabling; patellofemoral syndrome, right knee, evaluated as 
10 percent disabling; post operative residuals, dislocated 
left knee cap, evaluated as 10 percent disabling; and status 
post excision, cyst, left occipital skull area, evaluated as 
10 percent disabling.  The Board has reviewed all service and 
post-service medical records, and finds no basis to award the 
veteran a higher disability evaluation for any individual 
service connected disorder.  Simply stated, the Board finds 
that no service connected disorder, standing alone, warrants 
a higher evaluation based on the diagnostic criteria.  The 
Board finds that, for reasons that will be made clear below, 
that the post-service medical record provides evidence 
against such a finding.  The critical question in this case, 
however, is whether the veteran's service connected 
disorders, standing together, provide a basis to grant TDIU.      

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  

In order to be granted a TDIU, the veteran's service- 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following 
disabilities suffered by the veteran: depressive disorder, 
evaluated as 50 percent disabling; patellofemoral syndrome, 
right knee, evaluated as 10 percent disabling; post operative 
residuals, dislocated left knee cap, evaluated as 10 percent 
disabling; and status post excision, cyst, left occipital 
skull area, evaluated as 10 percent disabling.  As of March 
17, 2005, the veteran has had a combined evaluation of 70 
percent for his service connected disabilities.  Prior to 
that time his combined evaluation, other than during times of 
temporary ratings, was no more than 30 percent.  

Evidence of record includes the veteran's service medical 
records, VA outpatient treatment notes and examination report 
and SSA disability records and administrative documents.  
This evidence includes several medical opinions, some 
favorable and some unfavorable to the veteran's claim.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In a March 1990 determination, the SSA granted the veteran 
disability benefits.  Although that determination referred to 
the veteran's knee disabilities, the decision is essentially 
based on a post-service work related low back disorder and 
associated radiculopathy, providing evidence against this 
claim as in clearly indicates a nonservice related disorder 
is the cause of the veteran's unemployability.  

The most recent evidence in these SSA records is from prior 
to 1999 and a large portion of medical evidence contained in 
the SSA records consists of VA treatment records already 
associated with the claims file.  In a November 1998 Report 
of Continuing Education SSA form, the veteran indicated that 
since November 1997 all treatment and records were located at 
the VA Medical Center (VAMC) in Bay Pines, Florida.  The RO 
has obtained those records.  

Also of record, are private practitioner reports submitted by 
the veteran that provide a history of the veteran's 
employability and unemployability.  These include a May 1988 
report from "T.B.", M.D. who treated the veteran for 
bilateral knee pain.  After extensive discussion of the 
veteran's knee pathology and treatment, Dr. T.B. concluded 
that the veteran's knee disorders did not prevent him from 
working, providing more evidence against this claim.  

A September 1988 admission note from Humana Hospital reported 
that the veteran had injured his back in May 1988 when 
shelving fell on him at work.  Discharge diagnoses included 
lumbar radiculopathy, lumbosacral strain, and disc herniation 
at L4-5, providing more evidence against this claim as it 
again notes the post-service nonservice connected disorder.   

Overall, the SSA determination and these reports from private 
practitioners are evidence unfavorable to the veteran's claim 
for a TDIU because these records and reports tend to show 
that the reason the veteran is not able to work is because of 
nonservice-connected disability, his low back disorder.

Submitted in support of the veteran's claim are forms 
completed by two VA practitioners.  These forms consist of 
five preprinted questions and a definition of permanent total 
disability.  

One of these forms is dated in May 2006 and signed by a 
physician with initials corresponding to that of a physician 
shown in VA clinical records.  The physician checked "yes" 
to preprinted options that he is considered the veteran's 
primary care provider regarding his service connected 
disabilities, that he has been able to review the veteran's 
medical history, and that in his opinion the veteran is 
unemployable due to his service connected disabilities which 
are permanent and total in nature.  

This evidence is found to be of only slight probative value 
because it is little more than a checklist and, 
significantly, contains no reasoning or basis for the 
conclusions stated by the physician.  

Also submitted is the same preprinted form, dated in April 
2006 and filled out by a VA psychologist, in which the 
psychologist states that he is the primary provider of 
psychological services at a VA medical facility and that he 
specializes in pain management.  The Board notes that VA pain 
management progress notes of treatment by this practitioner 
of the veteran are associated with the claims file.  

This psychologist reports that he reviewed the veteran's 
medical records, had treated the veteran for thirteen months, 
and that the veteran was unemployable due to his service 
connected disabilities.  He reported that these disabilities 
were permanent and total in nature and identified the 
disabilities as chronic pain and post traumatic stress 
disorder.  

This psychologist's statements provide, at best, equivocal 
evidence.  To the extent that he referred to chronic pain as 
due to the veteran's service-connected disabilities, the 
evidence is favorable to his claim.  However, he also 
indicated that the veteran's nonservice-connected PTSD 
prevents him from working.  This tends to show that any 
inability to secure and follow a substantially gainful 
occupation is not solely due to his service-connected 
disabilities and, hence, is evidence unfavorable to the 
veteran's claim.  

In July 2007, the veteran underwent VA examination by two 
examiners.  One examiner addressed the effect on 
employability of his service-connected physical disabilities, 
the other, of his service-connected psychiatric disability.  
Unlike the other evidence of record, these examination 
reports address whether the veteran's service connected 
disabilities, standing alone, render him unable to secure and 
follow a substantially gainful occupation.  The reports also 
contain clear rationale and both examiners indicated review 
of the claims file.  Hence, the Board finds these examination 
results to be highly probative on the issue before the Board 
and assigns the reports significant weight.  

Psychiatrist examination revealed daily symptoms of anxiety 
and sadness of moderate severity, the veteran was oriented to 
time, place and person, his affect was normal, his mood was 
good, his judgment was such that he understood the outcome of 
behavior, thought content was unremarkable and the veteran 
understood that he has a problem.  Sleep impairment consisted 
of nightmares and he was tired during the day.  He also had 
inappropriate behavior in that he is easily irritated, he did 
not interpret proverbs appropriately, but had no pain 
attacks, homicidal thoughts, obsessive or ritualistic 
behavior, episodes of violence, or problem with the 
activities of daily living.  His remote memory was normal, 
while his recent and immediate memory was mildly impaired.  
He had the ability to maintain minimum personal hygiene and 
his impulse control was fair.  

In addressing the veteran's unemployment, the examiner 
provided that the veteran had been unemployed for 10 to 20 
years and his stated reason for his unemployment was "I'm 
just disabled."  The veteran also reported that some 
hardware in his back (from back surgeries) is not working.  
The veteran attributed his unemployment to his mental 
disability, noting that he had poor concentration but he 
mostly noted that his unemployment was related to physical 
problems.  

The examiner opined that the veteran did not have total 
occupational impairment due to his psychiatric disorder but 
that he did have deficiencies in the area of work.  She 
described these as that he may be less motivated and that his 
psychiatric disability could also impact concentration.  She 
also reported that he had reduced reliability and 
productivity due to his mental disorder symptoms.  

Significantly, the psychiatrist stated that the veteran 
appears to be employable from a mental disorder standpoint.  
Curiously, after stating that she had reviewed the veterans 
claims file, service medical records, and VA records, she 
indicated next to an entry of "EXAMINERS MEDICAL OPINION:" 
"I cannot resolve this issue without resort to mere 
speculation."  However, next to an entry for RATIONALE FOR 
OPINION GIVEN:" she stated: 

Utilized DSM IV criteria for diagnosis of 
PTSD and Major Depressive Disorder.  He 
is symptomatic, however his primary 
issues are related to pain and medical.  
He states himself during exam that 
biggest impact medically is inability to 
work not so much from psychiatric.  
However, medical literature, clinical 
experience and expertise also warrant 
mention of debilitation of depression and 
anxiety disorders such as PTSD.  They 
tend to have decreased motivation which 
impacts employment.  

The Board notes that the veteran is not service-connected for 
post traumatic stress disorder (PTSD).  Indeed, the RO denied 
a claim for entitlement to service connection for PTSD in 
September 2004.  Thus, the effect of any PTSD on his 
employability is not a basis for granting a TDIU.  

Although the examiner did indicate that she could not resolve 
a medical opinion without resorting to mere speculation, this 
is inconsistent with her clear resolution of the opinion and 
her stated rationale.  That is, she clearly stated that the 
veteran is employable from a mental disorder point of view.  
Her rationale explains the statement about speculation, as 
she merely remarked that the veteran's mental disorders 
impact employment by reducing motivation.  The rating 
schedule anticipates an impact on employment, indeed, the 
stated basis for assigning disability ratings is the impact 
of the disability on the veteran's earning capacity.  See 38 
C.F.R. § 4.1.  

What is important in the instant case is whether the 
veteran's service connected disability causes him to be 
unable to secure and follow a substantially gainful 
occupation.  The examiner was very clear that his service 
connected psychiatric disability did not result in such 
unemployability.  Thus, it provides evidence against this 
claim.  

Significantly, the psychiatrist's opinion was detailed, 
thorough and well reasoned.  For these reasons, the Board 
finds her report and opinion to be highly probative evidence 
against granting a TDIU based on the veteran's psychiatric 
disability.  

As to the effect of the veteran's physical disabilities on 
his employability, a different VA examiner provided a 
detailed report, finding that the veteran's service connected 
knee disabilities result in difficulty negotiating stairs, 
prevent him from squatting or doing yard work, and cause 
difficulty doing household chores.  He also reported that the 
veteran cannot stand for longer than 10 minutes, cannot walk 
for more than 75 to 100 yards without stopping, and he has 
difficulty getting in and out of cars.  This is consistent 
with the examiner's conclusion, stated below, that the 
veteran is limited to sedentary employment.  

The examiner also found that the veteran's left occipital 
cyst of the head does not affect his daily activities.  This 
is evidence that occipital cyst does not result in the 
inability to secure and follow a substantially gainful 
occupation.  There is no evidence to the contrary.  Hence, 
the preponderance of the evidence is against a grant of a 
TDIU based on the effects of his service-connected occipital 
cyst.  

In addressing the veteran's nonservice-connected low back 
disorder, the examiner reported that this disorder caused the 
veteran to be unable to lift more than 10 pounds or sit for 
more than 20 minutes.  This report is evidence unfavorable to 
the veteran's claim because it tends to show that, to the 
extent that the veteran cannot engage in sedentary work, such 
limitation arises from his nonservice-connected disability 
rather than his service connected disability.  

The examiner opined that, based on the veteran's service 
connected disabilities, he would be unable to perform a 
physically demanding job but would be able to be engage in 
sedentary employment.  The examiner's description of the 
extensive physical examination findings, provided as they 
were in conjunction with his conclusion, provide a compelling 
and detailed rationale for that conclusion.  This is 
particularly true given that the examiner concluded that the 
veteran was able to engage in sedentary employment after 
detailing the limitations caused by his knee disabilities and 
the effect of his nonservice-connected back disorder on 
sitting for extended periods.  Hence, the Board affords his 
detailed report considerable probative value.  This is strong 
evidence that the veteran's service connected disabilities, 
standing together, do not result in the inability to secure 
and follow a substantially gainful occupation.  

Also considered by the Board is the occupational and 
educational background of the veteran.  In the above 
referenced January 2006 VA Form 21-8940, the veteran 
indicated that he had worked as a project manager for a 
construction company and as a parts salesman.  He also 
indicated that he had four years of high school education and 
three years of college education.  From this evidence, it is 
clear that the veteran's occupational and educational 
background does not narrow his employment opportunities to 
the extent that he is limited to only the type of 
substantially gainful employment that would be precluded from 
his service connected disabilities.  

The Board finds that while the veteran's service-connected 
disabilities may interfere with some types of work, it would 
not prevent him from obtaining work if it were not for his 
nonservice connected disorder.  As stated by the Court 
itself, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual case, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be totally disabled by 
the Social Security Administration due, primarily, to a 
nonservice-connected disorder.  In this regard, the Board 
finds that the March 1990 decision of the SSA Office of 
Hearings and Appeals provides particularly negative evidence 
against the veteran's TDIU claim, clearly indicating that a 
"severe" back disorder is the major cause of the veteran's 
problems. 

While the veteran has been unemployed for many years, this 
fact, in and of itself, does not provide a basis to determine 
that the veteran's service-connected disabilities have caused 
this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  More importantly, however, the 
Board must consider the veteran's back disorder.  The 
critical issue before the Board at this time is whether the 
veteran is unable to work due to his service-connected 
disabilities.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The SSA determination, which fails to even 
significantly cite the major service connected disability (a 
depressive disorder), supports the Board' s finding.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, there is very significant and highly probative 
evidence against his claim, which has been discussed above.

After considering all evidence of record, the Board finds 
that the medical opinions unfavorable to granting a TDIU 
outweigh those opinions favorable to such a grant.  
Additionally, the remaining clinical evidence, including the 
SSA records, records of private practitioners, and the VA 
treatment records are found to overwhelmingly weigh against 
the veteran's claim, clearly indicating that the post-service 
problem was the cause of the veteran's unemployment.  As the 
preponderance of evidence is against the veteran's claim, his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in May 2001, September 2003, and May 2006 
that fully addressed all four notice elements.  These letters 
each specifically addressed the VCAA.  Taken together, the 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Although the notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued June 2006, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and SSA disability records.  Private treatment 
records associated with the claims file include those from 
"T.B.", M.D.; "M.R.", D.O.; "B.Y.", M.D. "D.C.", M.D; 
"E.G.", M.D.; and the Humana Hospital.  Appropriate VA 
examinations were afforded the veteran in July 2007 and the 
veteran has been provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


